DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits. 
Claims 11-12, 14-15, 18-19, 23, and 25-37 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 11-12, 14-15, 18-19, 25-30, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Senn et al. 2016/0207717 A1 (Senn) and in view of Melrose et al. US 2020/0087131 A1 (Melrose), and in further view of Moore et al. US 2018/0074086 A1 (Moore).

Regarding Claim 11, Senn discloses, a device (FIG. 8, para [0113]) for treating (para [0002]) container closures (para [0016]), including sterilizing container closures for closing containers in a beverage filling plant (para [0024]), the device comprising: 
a container closure (para [0016]); and 
a transport device (FIG. 8, para [0114]) for transporting the container closure, the transport device comprising:
Senn does not disclose, a treatment chamber for treating,
However, Melrose teaches, a treatment chamber for treating (FIG. 2, #104, para [0085])
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Melrose at the effective filling date of the invention and would be motivated to modify the device (para [0114]) as disclosed by Senn to include the treatment device (104) as taught by Melrose.  Since Melrose teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the device (Senn, FIG. 8) to include the treatment device (104) as taught by Melrose to improve the efficiency of the process.
As combined, Senn/Melrose does not disclose, a linear drive, wherein the linear drive is operable in a conveying direction and in a counter-conveying direction so that the container closure (Senn, para [0016]) is moved into the treatment chamber (Melrose, 104) in the conveying direction and when located in the treatment chamber and not receiving an entire treatment (See response to Arguments below; "when located in the treatment chamber and not receiving an entire treatment" is merely a statement of intended use of the apparatus due to ability of the linear drive of the prior art since the linear drive can move in the conveying and counter-conveying directions, it is capable of performing this functional recitation.) is movable out of the treatment chamber in the counter-conveying direction.
However, Moore teaches, a linear drive (FIG.1, Claim 2, para [0059]) , wherein the linear drive is operable in a conveying direction and in a counter-conveying direction so that the container closure (Senn, para [0016]) is moved into the treatment chamber (Melrose, 104) in the conveying direction and when located in the treatment chamber and not receiving an entire treatment  is movable out of the treatment chamber in the counter-conveying direction (para [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Moore at the effective filling date of the invention and would be motivated to modify the device for treating container closures (Senn, para [0016]) as disclosed by Senn/Melrose to include the linear drive (Claim 2) capable to travel simultaneously clockwise or counter clockwise (para [0074]) as taught by Moore.  Since Moore teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the device (Senn, FIG. 8) thereby providing optimization of the process (Moore, para [0145 and 0153]).

Regarding Claim 12, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  Senn further discloses, wherein the transport device includes: 
a long stator (FIG. 8, #800, para [0115]); and 
at least one carriage (FIG. 3, #300 a, para [0130]) for receiving a plurality of container closures (#400, para [0132]) that include the container closure that are to be treated and the at least one carriage is configured to be individually driven via the long stator (800) for accommodating the container closure that is to be treated.

Regarding Claim 14, as combined, Senn/Melrose/Moore discloses as above claimed.  Senn further discloses, wherein the carriage has a carrier (FIG. 3, #310, para [0130]) for taking carrying the container closure from a feed chute (FIG. 8, #830, para [0115]).


Regarding Claim 15, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  Senn further discloses, wherein more than one container closure of the plurality of container closures (para [0016]) is transportable with each carriage (FIG. 3, para [0130]).

Regarding Claim 18, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  Senn further discloses, wherein the transport device includes a buffer (FIG. 8, #870, para [0117]) for interim intermediate storage of the container closure.

Regarding Claim 19, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  Senn further discloses, wherein the transport device has a first switch (FIG. 8, #872, para [0117]) and the buffer (870) is connected to a main transport line of the transport device via the first switch (para [0117]), wherein the transport device includes a second switch (FIG. 8, #874) provided for connecting the buffer at a second point (para [0117]) of the main transport line.

Regarding Claim 25, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  As combined, Senn/Melrose/Moore further discloses, wherein the treatment chamber (Melrose, FIG. 2, #104) is configured as a sterilization chamber (Melrose, #104c) for a container.

Regarding Claim 26, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  As combined, Senn/Melrose/Moore further discloses, wherein the treatment chamber (Melrose, 104) is further configured as a sterilization chamber (Melrose, 104c) for a preform (Senn, para [0003], preform) of the container.

Regarding Claim 27, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  As combined, Senn/Melrose/Moore further discloses, wherein the treatment chamber (Melrose, 104) is further configured as a sterilization chamber (Melrose, 104c) for the container closure, the container closure (Senn, para [0016]) for closing the container.

Regarding Claim 28, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  As combined, Senn/Melrose/Moore further discloses, further comprising a cleaning device (Senn, para [0003, 0008] as previously disclosed in the prior art) for cleaning the container closure configured to be treated, the cleaning device arranged upstream of the treatment chamber (Senn, para [0003] cleaning device can be situated upstream the treatment chamber).

Regarding Claim 29, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  As combined, Senn/Melrose/Moore further discloses, wherein the transport device (Senn, FIG. 8, para [0114]) has, with respect to its main direction of movement, configured such that the container closure that is transported by the transport device.
Senn/Moore does not disclose, a twisted section undergoes a change in its orientation.
However, Melrose teaches, a twisted section undergoes a change in its orientation (FIG. 2, #s 102 and 102a, para [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Melrose at the effective filling date of the invention and would be motivated to modify the transport device (para [0114]) as disclosed by Senn to include a twisted section that undergoes a change in its orientation (FIG. 2, #s 102 and 102a) as taught by Melrose. Since Melrose teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the transport device (Senn, para [0114])) to include a twisted section that undergoes a change in its orientation (FIG. 2, #s 102 and 102a) as taught by Melrose so as to improve the sterilization process (Melrose, para [0083]).

Regarding Claim 30, as combined Senn/Melrose/Moore discloses as above claimed.  As combined, Senn/Melrose further discloses, further comprising a cleaning device (Senn, para [0003]) configured to clean the container closure (Senn, para [0016]), the cleaning device disposed upstream (FIG. 8, #850N, para [0115]) of the treatment chamber (Melrose, 104), and Moore further teaches, and the twisted section ((FIG. 2, #s 102 and 102a, para [0089]) is disposed in a region of the cleaning device.

Regarding Claim 32, as combined Senn/Melrose/Moore discloses as above claimed.  As combined, Senn/Melrose further discloses, wherein after the container closure (Senn, para [0016]) is moved out of the treatment chamber in the counter-conveying direction after receiving a portion of the entire treatment, the container closure is moved in the conveying direction back into the treatment chamber for further treatment (See Response to Arguments).

Regarding Claim 33, as combined Senn/Melrose/Moore discloses as above claimed. As combined, Senn/Melrose further discloses, wherein a speed (Senn, para [0017]) at which the container closure (Senn, para [0016]) is movable out of the treatment chamber in the counter-conveying direction is based on an amount of the treatment received by the container closure in the treatment chamber.
Regarding Claim 34, as combined Senn/Melrose/Moore discloses as above claimed. As combined, Senn/Melrose further discloses, wherein the speed of movement of the container closure (Senn, [0114]) out of the treatment chamber (Melrose, 104) increases when the container closure receives more than fifty percent of the entire treatment.

Regarding Claim 35, as combined Senn/Melrose/Moore discloses as above claimed. As combined, Senn/Melrose further discloses, wherein a path of the transport device downstream of the treatment chamber in the conveying direction is only reachable through the treatment chamber such that no portion of the path of the transport device downstream of the treatment chamber is reachable in the conveying direction without passing through the treatment chamber (Senn, FIG. 8, paras [0115-0116]).

Regarding Claim 36, as combined Senn/Melrose/Moore discloses as above claimed. As combined, Senn/Melrose further discloses, wherein after the container closure is moved out of the treatment chamber in the counter-conveying direction after receiving a portion of the entire treatment, the container closure is moved in the conveying direction back into the treatment chamber for further treatment (para [0115-0116]).

Regarding Claim 37, as combined Senn/Melrose/Moore discloses as above claimed. As combined, Senn/Melrose further discloses, wherein a speed (Senn, para [0017]) at which the container closure is movable out of the treatment chamber in the counter-conveying direction is based on an amount of the treatment received by the container closure in the treatment chamber (para [0115-0116]).




Claims 23 and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable, as combined, over Senn/Melrose/Moore, and further in view of Landler et al. US 2015/0315002 A1 (Landler).

Regarding Claim 23, as combined, Senn/Melrose/Moore discloses the invention as above disclosed.  As combined, Senn/Melrose/Moore further discloses, wherein the transport device is configured to feed the container closure (Senn, FIG. 8, #840, para [0115]) directly for closing a container with the container closure (Senn, para [0016]).
As combined, Senn/Melrose/Moore does not disclose, a capping machine
However, Landler teaches, a capper (FIG. 1, #1, para [0041])
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Landler before the effective filing date of the invention to modify the transport device as disclosed by Senn (FIG. 8, para [0114]) to include a device for closing containers as taught by Landler (FIG. 1, #1, para [0041]).  Since Landler teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the transport device as taught by Senn (FIG. 8, para [0114]) with the device as taught by Landler  (FIG. 1, #1, para [0041]) so as to improve the capping process.

Regarding Claim 31, as combined, Senn/Melrose/Moore/Landler discloses the invention as above disclosed.  As combined, Senn/Melrose/Moore/Landler further discloses, further comprising a capper (Landler, 1) for closing a container with the container closure (Senn, para [0016], wherein the capper is disposed immediately downstream of the treatment chamber in the conveying direction such that a single section of the transport device connects the treatment chamber and the capper (Senn, FIG. 8, #810-17, para [0115]).



Response to Arguments
Applicant's arguments filed 03 Aug 2022 have been fully considered but they are not persuasive. Applicant states on Page 6 that the Examiner agreed that the amendments to Claim 11 overcome the current rejection base on the Interview on 20 Jul 2022.  However, the Examiner noted that further search was required.  Upon closer examination of the prior art utilized for the previous rejection, the Examiner determines that the claim would need to include some sort of structural language and limitations for determining that performing the function of "not receiving an entire treatment" has occurred.  Since as written the language "when located in the treatment chamber and not receiving an entire treatment" is merely a statement of intended use of the apparatus due to ability of the linear drive of the prior art is capable of moving in both the conveying and counter-conveying direction; then, the drive is fully capable of performing the functional recitation. In Claim 11, the recitation "wherein the linear drive is operable in a conveying direction and in a counter-conveying direction so that the container closure is moved into the treatment chamber in the conveying direction and when located in the treatment chamber and not receiving an entire treatment, is movable out of the treatment chamber in the counter-conveying direction"   A conveying direction and in a counter-conveying direction so that the container closure is moved into the treatment chamber in the conveying direction and when located in the treatment chamber and not receiving an entire treatment, is movable out of the treatment chamber in the counter-conveying direction" is functional.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        27 September 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731